United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stockbridge, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1852
Issued: April 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 9, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) July 18, 2011 merit decision denying his occupational disease
claim. The appeal was docketed as No. 11-1852. After due consideration, the Board finds this
case is not in posture for a decision and must be remanded to OWCP for proper consideration of
all of the evidence of record.
On June 1, 2011 appellant, a 33-year-old rural carrier, filed an occupational disease claim
alleging that she developed a shoulder condition as a result of her repetitive employment
activities. In support of her claim, she submitted medical reports for the period January 25
through May 31, 2011 from her treating physician, Dr. Michael R. Swany, a Board-certified
orthopedic surgeon. In June 10, 2011 development letter, OWCP requested additional evidence,
including a narrative medical report which contained a diagnosis and opinion explaining the
causal relationship between the diagnosed condition and the identified employment activities.
In response to OWCP’s June 10, 2011 letter, appellant submitted medical reports from
her treating physicians for the period February 21 through July 1, 2011. In a July 1, 2011
narrative report, which was received by OWCP on July 15, 2011, Dr. Swany detailed the history
of appellant’s injury and treatment, including examination findings and results of magnetic
resonance imaging (MRI) scans. He diagnosed a full-thickness tear of the supraspinous tendon

of the right shoulder. Dr. Swany opined that appellant developed a rotator cuff tear and
surrounding tendinosis in the right shoulder as a result of her work-related activities involving
frequent forward flexion and lifting. On July 15, 2011 OWCP received two additional reports
from Dr. Swany dated June 26, 2011, and a statement from appellant addressing questions
contained in OWCP’s June 10, 2011 development letter regarding the specific activities she
alleged to be the cause of her shoulder condition.
In a decision dated July 18, 2011, OWCP denied appellant’s claim on the grounds that
the medical evidence did not show a causal relationship between the claimed condition and
employment activities. OWCP identified documents received and reviewed prior to issuance of
its decision. It did not, however identify or refer to Dr. Swany’s reports dated June 26 and
July 1, 2011 or appellant’s July 1, 2011 statement.
The Board finds that this case is not in posture for a decision, as OWCP failed to review
and consider all evidence of record prior to issuing its July 18, 2011 decision. Therefore, the
case must be remanded for a merit review of all evidence received and an appropriate final
decision.
Board precedent requires OWCP to review all evidence submitted by a claimant and
received prior to the issuance of its final decision.1 Based upon the claims examiner’s discussion
of the evidence, it is clear that he did not review or consider the June 26 and July 1, 2011 reports
from appellant’s physicians, or appellant’s July 1, 2011 statement, prior to issuing its final
decision. These documents were properly before OWCP in this case, and it was required to
review and consider them prior to issuing its final decision. The Board, therefore, will set aside
the July 18, 2011 decision and remand the case to OWCP for consideration of the evidence that
was properly submitted by appellant prior to its final decision and the issuance of a de novo
decision on the merits of the claim.

1

See William A. Couch, 41 ECAB 548 (1990).

2

IT IS HEREBY ORDERED THAT the July 18, 2011 Office of Workers’
Compensation Programs’ decision in File No. xxxxxx466 is set aside and the case is remanded
for action consistent with the terms of this order.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

